DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,5-22 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent to O’Brien 4,896,939US.
In terms of claim 1, O’Brien teaches A connector comprising: a connector housing (Figure 1-4: 13) configured to receive, at a first end (Figure 2), a fiber optic element (Figure 2: 28) and a conductor element (Figure 2: 22); a ferrule (Figure 2: 7) at a second end of the connector housing (Figure 2: 13 and 7), wherein the ferrule (7) is configured to  present the fiber optic element (7 with 28 inside); a crimp on element (12) within the connector housing (Figure 2: 12 within 13), wherein the crimp on element (Figure 2: 12) is configured to  couple with the conductor element (22); and an electrically conductive sleeve (5) surrounding the ferrule (Figure 2: 7 and 5) and electrically connected to the crimp on element via a conductive pathway (Figure 2: 5,7, and 12).
As for claim 2, O’Brien teaches the device of claim 1, wherein the connector housing (13) is one of fiber optic connector (Figure 2: 28).
As for claim 5, O’Brien teaches the device of claim 1, wherein the crimp on element (12) is electrically connected to a front face (front face of 5) of the connector housing (5 is part of 13) via a conductive front element (front face of 5) that surrounds the ferrule and passes over the connector housing to the crimp on element (Figure 2).
As for claim 6, O’Brien teaches the device of claim 1, wherein the connector is configured to be inserted into an adapter (Figure 4: 8) for electrical connection to an adjoining segment of another conductive pathway other than the conductive pathway (Figure 4: see connector housing 13 and I).
As for claim 7, O’Brien teaches the device of claim 6, wherein the adapter comprises a conductive sleeve (16 within 8) that provides another conductive pathway, other than the conductive pathway, between 
As for claim 8, O’Brien teaches the device of claim 7, wherein the adapter (8) further comprises a metal conductor (16 or 17) configured to connect an external power source to the conductive sleeve (since the conductor are electrically connected see Col 3 an external power source must be present when they are hooked during operations).
As for claim 9, O’Brien teaches the device of claim 1, wherein the electrically conductive sleeve comprises at least one of copper or conductive ceramic (Col 2 lines 50-55).
As for claim 10, O’Brien teaches the device of claim 1, wherein the crimp on element is a mechanical splice element (Figure 2: 12 acts as mechanical splice for 5 and 22).
In terms of claim 11, O’Brien teaches A connector, comprising: a connector housing (Figure 1-4: 13); a ferrule (7) installed at a front end of the connector housing (Figure 2: 7 and 13), wherein the ferrule (7) is surrounded by an electrically conductive sleeve (5); and a crimp on element (12) within the connector housing and electrically connected to the electrically conductive sleeve (5) via a conductive pathway (12 and 22), wherein the crimp on element is configured to couple with an electrical conductor (22) received through a rear end of the connector housing, and the ferrule is configured to terminate an optical fiber received through the rear end of the connector housing (Figure 2).
As for claim 12, O’Brien teaches the device of claim 11, wherein the connector is a fiber optic connector (Figure 2).

As for claim 13, O’Brien teaches the device of claim 11, wherein the crimp on element (Figure 2: 12) is electrically connected to a conductive front element that passes over the connector housing (Figure 2: 12 and 13).
As for claim 14, O’Brien teaches the device of claim 11, wherein the connector is configured (13) to, in response to insertion into an adapter (Figure 4: 8): communicatively connect the optical fiber to another optical fiber (Figure 4: 28) within the adapter (8) via the ferrule 7), and electrically connect the electrical conductor to another electrical conductor within the adapter via the crimp on element and the electrically conductive sleeve (Figure 4: 12, 22 and 5).
As for claim 15, O’Brien teaches the device of claim 1, wherein the adapter further comprises a metal conductor configured to connect an external power source to the conductive sleeve (since the conductor are electrically connected see Col 3 an external power source must be present when they are hooked during operations).
As for claim 16, O’Brien teaches the device of claim 1, wherein the electrically conductive sleeve comprises at least one of copper or conductive ceramic (Col 3 lines 50-55).
As for claim 17, O’Brien teaches the device of claim 11, wherein the crimp on element (12) is a mechanical splice mechanism (Figure 2 and 4).
In terms of claim 18, O’Brien teaches a connector (Figure 1-4: 13), comprising: a crimp on element (Figure 2: 12) mounted inside a connector housing (Figure 2: 13) and configured to conductively connect to an electrical conductor (22) received via a rear side of the connector housing; a ferrule (Figure 2: 7) installed through a front end of the connector housing and configured to terminate an optical fiber (28) received through the rear side of the connector housing (Figure 2); an electrically conductive sleeve (5) surrounding the ferrule Figure 2: 5 and 7); and a conductive structure (16) within the connector housing that electrically connects the crimp on element and the electrically conductive sleeve (Figure 2 and 4).
As for claim 19, O’Brien teaches the device of claim 18, wherein the connector is a fiberoptic connector (Figure 2 and 4).
As for claim 20, O’Brien teaches the device of claim 18, wherein the connector is configured to, in response to insertion into an adapter (Figure 4: 8): communicatively connect the optical fiber to another optical fiber within the adapter via the ferrule, and electrically connect the electrical conductor to another electrical conductor within the adapter via the crimp on element and the electrically conductive sleeve (Figure 4).
As for claim 21, O’Brien teaches the device of claim 18, further comprising a conductive front element (front face of 5) that passes over the connector housing (13) and is electrically connected to the crimp on element (5 and 12 as shown in Figure 2).
As for claim 21, O’Brien teaches the device of claim 18, wherein the crimp on element functions via a mechanical splice (Figure 2: 12).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly added claims have been rejected over the prior art of O’Brien as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874